Citation Nr: 1133691	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for an eye condition to include as a result of exposure to Agent Orange.  

3.  Entitlement to service connection for a nail condition, to include as a result of exposure to Agent Orange.  

4.  Entitlement to service connection for a skin condition, to include as a result of exposure to Agent Orange.  

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine with spondylolisthesis.  

6.  Entitlement to a rating in excess of 10 percent for service connected bilateral sensorineural hearing loss prior to June 25, 2009.  

7.  Entitlement to a rating in excess of 50 percent for service connected bilateral sensorineural hearing since June 25, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision.  The Veteran perfected timely appeal.  

The Veteran testified at an April 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.  

The Board notes that in the June 2007 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine with spondylothethesis and bilateral sensorineural hearing loss and assigned noncompensable ratings for both of those conditions effective March 29, 2006, and April 29, 2006, respectively (pending an at once VA examination).  Following an August 2007 VA examination the RO issued an October 2007 rating decision which increased the disability rating for both conditions to 10 percent and assigned an effective date of March 29, 2006 (the date the Veteran's claim was received).  

Additionally, during the pendency of the appeal, in a November 2009 rating decision, the RO granted an increased rating of 50 percent for the Veteran's hearing loss, effective June 25, 2009.  As the 50 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for an eye condition to include as a result of exposure to Agent Orange, entitlement to service connection for a nail condition, to include as a result of exposure to Agent Orange, entitlement to service connection for a skin condition, to include as a result of exposure to Agent Orange, entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine with spondylothethesis, and entitlement to a rating in excess of 50 percent for service connected bilateral sensorineural hearing since June 25, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his April 19, 2011, Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for diabetes mellitus type II.  

2.  The results of VA audiological examinations show that the Veteran has had no worse than Level II hearing impairment in his right ear and Level IX hearing impairment in his left ear.




CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss prior to June 25, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A June 2006 pre-rating notice letter described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  The June 2006 letter provided notice as to how disability ratings and effective dates are assigned, and the type of evidence that impacts these types of determinations, consistent with Dingess.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and the report of an August 2007 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.  







II.  Analysis

A.  Diabetes Claim

A veteran may withdraw his or her appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

The record reflects that the Veteran perfected a timely appeal of the June 2007 rating decision that denied, inter alia, entitlement to service connection for diabetes mellitus, type II.  Thereafter, at the April 19, 2011, Board hearing, the Veteran expressed his desire, on the record, to withdraw this claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to service connection for diabetes mellitus, type II.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over this withdrawn claim.  As such, the issue is dismissed.

B.  Hearing Loss Claim

The Veteran has alleged that his service-connected hearing loss is entitled to a rating in excess of 10 percent prior to June 25, 2009.    

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

After a review of the medical evidence, the Board finds that the Veteran's bilateral hearing loss does not warrant a rating in excess of 10 percent prior to June 25, 2009.  The pertinent medical evidence of record consists of the results of a VA audiological examination conducted in August 2007 and a January 2007 VA audiological note.  

A January 2007 VA audiological note shows that the Veteran's puretone threshold levels were measured (which seem to indicate that the Veteran had a degree of hearing loss in line with the results of his August 2007 VA examination), however, CNC speech recognition scores were not recorded.  Thus, this examination is not useful for rating purposes because the examiner did not perform a Maryland CNC speech discrimination test, which is required by 38 C.F.R. § 4.85(a).  It was noted that the reliability of the puretone threshold levels were poor because the Veteran was inconsistent in responding to stimuli.  The examiner indicated that the audiological assessment revealed a moderately severe sensorineural hearing loss bilaterally.  He noted that based on the Veteran's ability to understand conversational speech at normal loudness levels, the examiner suspected the Veteran's hearing to be better than the puretone levels would indicate.  

At the Veteran's August 2007 VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
65
70
70
60
LEFT
55
70
70
60
64

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 40 percent in the left ear.  

Applying the findings of the August 2007 VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 10 percent.  The results of the 2007 audiological examination show the Veteran's right ear had an average puretone threshold of 60 and 96 percent speech recognition; his left ear had an average puretone threshold of 64 and 40 percent speech recognition.  This, in turn, correlates to Level II hearing loss in the right ear and Level IX in the left ear under Table VI, warranting a 10 percent rating under Table VII.  

The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b).  In comparing the August 2007 VA examination results to the rating schedule, the Board observes that the special considerations of 38 CFR 4.86(a) are for application with respect to the Veteran's left ear hearing loss.  From Table VIa of 38 CFR 4.85, a Roman Numeral V is derived for the left ear.  When this is intersected with Roman Numeral II for the Veteran's right ear on Table VII, a 10 percent rating is indicated.  Thus, after application of the special considerations of 38 CFR 4.86(a) the Veteran would still not be entitled to a rating in excess of 10 percent.  

The Board is aware that the Veteran may feel that his bilateral hearing loss is more disabling than his disability rating reflects.  The Veteran's assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); Lendenmann, 3 Vet. App. at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. §§ 3.105(e) and 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a) (2010).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While the August 2007 VA audiological examination appears defective under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  Thus, the Board finds the August 2007 examination, along with the post-service treatment records and other evidence of record, are adequate for rating purposes.  

Moreover, even if the audiologists' descriptions of the functional effects of his hearing disability was somehow defective, the Veteran has not identified any evidence in the record indicating that a referral for an extraschedular rating is warranted.  The Veteran bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination, and he has failed to do so in every respect here.  See Marciniak v. Brown, 10 Vet.App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error); cf. Moore v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  The Board, therefore, holds that the Veteran's August 2007 audiological examination was adequate for rating purposes.

The Board also finds that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).





ORDER

The appeal concerning the issue of entitlement to service connection for diabetes mellitus type II is dismissed.  

Entitlement to a rating in excess of 10 percent for service-connected bilateral sensorineural hearing loss prior to June 25, 2009, is denied.  


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

With respect to the Veteran's increased ratings claims, the Veteran testified at his April 2011 Board hearing that his service connected bilateral hearing loss and spine condition had increased in severity since his last VA examinations which were conducted in June 2009 and August 2007, respectively.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

For this reason, and in light of the decision in Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that separate ratings may be assigned for separate periods of time based on the facts found), the Veteran should be afforded a VA examination(s) in order to fully and fairly evaluate assess the Veteran's claim for entitlement to a rating in excess of 50 percent for his service-connected bilateral hearing loss since June 25, 2009, and entitlement to a rating in excess of 10 percent for service-connected for degenerative joint disease of the lumbar spine with spondylothethesis.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

With respect to the Veteran's claims for entitlement to service connection for a nail condition and skin condition, to include as secondary to exposure to Agent Orange, the Veteran testified at his April 2011 Board hearing that he was schedule for an April 2011 VA dermatology examination.  At the hearing, the undersigned Veterans Law Judge indicated that she would hold the record open so that the examination report could be added to the evidence of record, as it is highly relevant to the Veteran's pending claim.  However, upon review of the record, it appears that the examination report was not associated with the record and remand is necessary in order to associate that examination report with the claims file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records, specifically, the April 2011 dermatology examination report, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

Finally, with respect to the Veteran's claim for an eye condition, to include as a result of exposure to Agent Orange, the Board has determined that further development of that claim is warranted as well.  

Initially, the Board notes that the Veteran testified at his April 2011 Board hearing that he had received private treatment for his eye condition from Dr. Thomas at a Swedish Hospital.  Additionally, in June 2011, the Board received a letter from Doctor Daly.  She indicated that she had been the Veteran's treating physician since 2010 and had treated him for legal blindness and exposure to Agent Orange.  

However, the claims file does not contain records from Dr. Thomas or a Swedish Hospital.  Nor are there treatment notes from Dr. Daly of record.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA should request that the Veteran provide authorization to enable it to obtain additional private medical records, to include outstanding copies of records from (1) Dr. Thomas, (2) Dr. Daly, and (3) the Swedish Hospital.    

In addition, the Board has determined that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any eye disability found.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In the instant claim there is evidence of a current disability as the evidence of record shows that the Veteran has been declared legally blind.  In addition, service treatment records show that the Veteran did sustain several injuries to the head and eye while serving on active duty and is presumed to have been exposed to Agent Orange (the Veteran served in the Republic of Vietnam during the Vietnam Era, and therefore is presumed exposed to herbicides such as Agent Orange).  Finally, the Veteran has testified that doctors have told him that his current eye disability could be related to his in-service injury and or his exposure to Agent Orange.  As such, the Board has determined that an etiology opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA.  Specifically, records from the Veteran's April 22, 2011, dermatology examination/consultation should be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After securing any necessary release forms, with full address information, all records of medical treatment for the Veteran's eye disability, which are not currently associated with the Veteran's claims file should be requested.  Specifically, records from Dr. Thomas, Dr. Daly, and the Swedish Hospital (as identified at the Veteran's April 2011 Board hearing) should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The VA examiner is asked to provide results in a numeric format for each of the following frequencies: 1000, 2000, 3000, and 4000 Hertz.  The examiner is also asked to provide an average of the above frequencies for each ear and to provide speech recognition scores for each ear using the Maryland CNC Test.

The examiner should describe the effect of the hearing disability on the Veteran's occupational functioning and daily activities. 

4.  Schedule the Veteran for a VA examination by an appropriate examiner for an opinion as to the nature and severity of his service-connected degenerative joint disease of the lumbar with spondylolisthesis.  The examiner should identify all present manifestations of this service-connected lumbar spine disorder.  The evaluation of the thoraco-lumbar spine should include all necessary studies and tests, to specifically include x-ray studies and range of motion tests, in degrees.

Based on a review of the Veteran's medical history and with sound medical principles, the examiner is asked to address the following:

a.  Based on objective demonstration of repetitive motion, the examiner should determine whether there is weakness, fatigability, incoordination, or pain on movement of the thoraco-lumbar spine, and, if feasible, these determinations should be expressed in terms of degree of additional range of motion loss due to such factors.

b.  Based on objective demonstration of repetitive motion, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups, or when the thoraco-lumbar spine is used repeatedly over a period of time.  This determination should be expressed, if feasible, in terms of degree of additional range of motion loss due to pain on use during flare-ups.

c.  Based on the evidence of record, the examiner should address whether the Veteran has experienced any incapacitating episodes due to his service-connected lumbar spine disorder.  This determination should be expressed, if feasible, in terms of the frequency and duration of each such episode.

d.  Based on the evidence of record, the examiner should address whether the Veteran has developed any neurologic abnormality (such as, radiculopathy, peripheral neuropathy, or sensory impairment; or, bowel or bladder impairment) that can be associated with the service-connected lumbar spine disorder.  If so, please state the neurologic diagnosis or diagnoses; and, if any, identify the specific extremity or extremities involved.  This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for each such extremity affected by radiculopathy, peripheral neuropathy, or sensory impairment.

The examiner should also provide a full description of the effects of the service-connected lumbar disability (exclusive of any nonservice-connected disabilities) upon the Veteran's employment and daily life.  Particular emphasis should be placed upon any manifest limitation of activity alleged by the Veteran.

The claims file must be made available to the examiners for review of the case.  A notation to the effect that this record review took place should be included in the report. Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

5.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of any current eye condition. The claims file must be made available to and reviewed by the examiner in connection with the examination.  The examiner should specifically review (1) the Veteran's service treatment records which show that the Veteran was seen on several occasions for injury to the eye and head (including a 1974 accident) (2) private treatment records showing that the Veteran underwent retinal detachment in February 2006 and suffered from an aneurysm in 2003.  All tests deemed necessary should be conducted.  The examiner should provide a diagnosis of any current eye condition found. The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current eye condition is related to his active military service, to include consideration as to whether it could be related to exposure to Agent Orange.  A complete rationale for any opinions should be provided.

6.  After any additional development or notice deemed appropriate, the record should again be reviewed.  The claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


